Citation Nr: 0946407	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1974, November 1976 to October 1980, April 1984 to December 
1985, and March 2003 to June 2004.  The Veteran also served 
in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the Atlanta, 
Georgia, Regional Office (RO), in pertinent part, granted the 
Veteran's claim for service connection for bilateral hearing 
loss, and assigned an initial noncompensable evaluation.  

In March 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In June 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing some of the requested 
development, the AMC continued the noncompensable rating for 
bilateral hearing loss (as reflected in a June 2009 
supplemental statement of the case) and returned the appeal 
to the Board for further consideration.

This matter was again remanded in July 2009 in part to 
provide the Veteran with a current audiological examination 
that addressed the functional effects of the Veteran's 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The July 2009 remand also ordered that the Veteran be 
provided with a new audiological examination.  It does not 
appear that such was accomplished.  Rather a second copy of 
the Veteran's January 2009 examination report was inserted 
into the file and mistakenly referenced in the supplemental 
statement of the case.  In this regard information available 
to the Board reflects that the although the AMC requested the 
examination, to be conducted in August 2009, such was 
canceled by the RO.  No explanation has been provided.  

Under these circumstances, the Board finds it necessary to 
again remand this case in order to provide the Veteran with 
an examination to evaluate his bilateral sensorineural 
hearing loss in order to comply with the Board's July 2009 
remand.  See Stegall, 11 Vet. App. at 271.  The Board regrets 
the additional delay to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  All up-to-date VA and private medical 
records relating to the Veteran's hearing 
loss should be obtained for inclusion in 
the record.

2.  The RO/AMC should arrange for the 
Veteran to undergo an audiological 
evaluation.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner, 
and the report of examination should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Specifically, the examiner should discuss 
the functional effects of the Veteran's 
hearing loss on his usual occupation and 
daily activities.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


